          Case 3:20-cv-00370-VC Document 53 Filed 04/15/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ENVIRONMENTAL RESEARCH                             Case No. 20-cv-00370-VC
  CENTER, INC., et al.,
                 Plaintiffs,                         ORDER TO SHOW CAUSE
          v.

  HOTZE HEALTH WELLNESS CENTER
  INTERNATIONAL ONE, L.L.C., et al.,
                 Defendants.


       The defendants are ordered to show cause why they should not be required to pay all fees

and costs that the plaintiff incurs as a result of this removal. See 28 U.S.C. § 1447. In addition,

the defendants and their counsel are ordered to show cause why they should not each be subject

to further sanctions under Rule 11 for filing a notice of removal in bad faith for purposes of

delay. A written response to this order (or, if necessary, separate responses from the defendants

and their counsel) is due on Wednesday, April 22, at 10:00 a.m., and a hearing on this order will

take place on Thursday, April 23, at 10:00 a.m.

       IT IS SO ORDERED.


Dated: April 15, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
